Citation Nr: 0402790	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1963.  He had time lost from July 31 to August 2, 1961; July 
2 to July 11, 1962; December 9, 1962 to January 5, 1963; and 
January 18 to February 4, 1963.

By a decision entered in September 1985, the RO denied the 
veteran's claim for service connection for asbestosis on 
grounds that a diagnosis of the condition had not been 
demonstrated.  The RO notified him of its determination in 
September 1985, he filed a notice of disagreement (NOD) in 
March 1986, and the RO furnished him a statement of the case 
(SOC) and supplemental SOC (SSOC) in April and August 1986, 
respectively.  Thereafter, however, he did not perfect his 
appeal by filing a substantive appeal within the prescribed 
time limit.  As a result, the RO's decision became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.1103 (2003); 38 C.F.R. §§ 19.129, 19.192 (1986).  
The present appeal comes to the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the RO that declined to 
reopen the veteran's previously denied claim.


FINDINGS OF FACT

1.  By a decision entered in September 1985, the RO denied 
the veteran's claim for service connection for asbestosis on 
grounds that a diagnosis of the condition had not been 
demonstrated.  The RO notified him of its determination in 
September 1985, he filed a notice of disagreement (NOD) in 
March 1986, and the RO furnished him a statement of the case 
(SOC) and supplemental SOC (SSOC) in April and August 1986, 
respectively.  Thereafter, however, he did not perfect his 
appeal by filing a substantive appeal within the prescribed 
time limit.

2.  Since the time of the September 1985 decision, the 
veteran has submitted an opinion from a private physician 
indicating that, based upon review of a computed tomography 
(CT) scan and chest X-ray, it is "apparent" that the 
veteran has developed asbestosis.  That opinion was not 
previously submitted to agency decision makers; is neither 
cumulative nor redundant of the evidence of record in 
September 1985; relates to an unestablished fact necessary to 
substantiate the veteran's claim; and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for asbestosis.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
20.200, 20.202, 20.1103 (2003); 38 C.F.R. §§ 19.129, 19.192 
(1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for asbestosis.  He maintains that he has the 
condition and that it can be attributed to his exposure to 
asbestos during his active service in the Navy.
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

As noted above, the matter of the veteran's entitlement to 
service connection for asbestosis has been the subject of an 
adverse prior final decision.  See Introduction, supra.  As a 
result, service connection for that condition may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2003).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a medical opinion from a 
private physician, Albert M. Menduni, M.D., indicating that, 
based upon review of a CT scan and chest X-ray, it is 
"apparent" that the veteran has developed asbestosis.  This 
opinion was not previously submitted to agency decision 
makers, and is neither cumulative nor redundant of the 
evidence of record in September 1985.  Moreover, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim (i.e., that he carries a diagnosis of the 
condition) and, presuming its credibility, it raises a 
reasonable possibility of substantiating the claim.  The 
evidence submitted is therefore new and material, and the 
claim is reopened.  To this limited extent, the appeal is 
granted.




ORDER

The claim of service connection for asbestosis is reopened; 
to this limited extent, the appeal is granted.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  In the present case, the 
veteran has submitted a substantially complete application 
for benefits.  See 38 C.F.R. § 3.159(a)(3) (2003).  
Accordingly, VA has a duty to assist him.

In this regard, the Board notes that the veteran has reported 
receiving relevant treatment at the VA Medical Center (VAMC) 
in Lake City, Florida; at the VAMC in Gainesville, Florida; 
and at the VA Outpatient Clinic (VAOPC) in Tallahassee, 
Florida.  He has also reported having been treated for lung 
disability by Drs. Albert M. Menduni and Carlos E. Campo, and 
there are statements in the file indicating that he was 
hospitalized for treatment of pneumonia at the Tallahassee 
Community Hospital in 1981.  Currently, the record does not 
contain any treatment reports from the VAMCs in Lake City or 
Gainesville, or from the VAOPC in Tallahassee.  Nor does the 
record contain any reports of treatment from the Tallahassee 
Community Hospital dated in 1981.  In addition, while the 
record does contain correspondence from Drs. Menduni and 
Campo, no clinical records have been obtained from those 
physicians, save a single CT scan report dated in November 
2001.  Accordingly, and because the record does not reflect 
that the RO has undertaken efforts to assist the veteran in 
obtaining this evidence, a remand is required.  38 C.F.R. 
§ 19.9 (2003).

A remand is also required so that the RO can schedule the 
veteran for an examination for purposes of obtaining a 
medical opinion as to whether he has asbestosis attributable 
to service.  Although the record contains evidence tending to 
show that the veteran was exposed to asbestos during service 
(his service records show that he served as a boiler 
technician aboard Navy ships, including the U.S.S. Dyess-
which was commissioned in 1945-and VA recognizes that 
asbestos was used extensively in military ship construction 
during Word War II.  See Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
7.21(b)(2) (Aug. 19, 2002)), and there is medical evidence of 
record tending to show that he may suffer from disability 
that can be associated with such exposure, the record as a 
whole contains conflicting information with respect to 
whether the veteran can properly be considered to carry a 
diagnosis of asbestosis.  Accordingly, the Board finds that 
an examination and medical opinion are necessary to the 
adjudication of his claim.  38 C.F.R. § 3.159(c)(4) (2003).  

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to provide 
information regarding any evidence of current 
or past treatment for asbestosis that has not 
already been made part of the record, and 
should assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  The RO should also 
make an effort to ensure that all relevant 
records of VA treatment have been obtained 
for review.  In particular, the RO should 
assist the veteran in obtaining a complete 
copy of all relevant clinical records from 
Drs. Albert M. Menduni and Carlos E. Campo; 
from the VAMCs in Lake City and Gainesville, 
Florida; and from the VAOPC in Tallahassee.  
The RO should also obtain copies of all 
relevant records relating to the veteran's 
reported hospitalization for pneumonia at 
Tallahassee Community Hospital in 1981.  The 
evidence obtained should be associated with 
the claims file.

2.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of his 
lungs.  The examiner should review the claims 
file, examine the veteran, perform any 
indicated testing, and offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran currently suffers 
from asbestosis or other respiratory 
disability related to asbestos exposure in 
service.  A complete rationale for all 
opinions should be provided.

3.  The RO should then take adjudicatory 
action on the claim here at issue.  If the 
benefit sought remains denied, the RO should 
furnish a SSOC to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, the 
Veterans Benefits Administration's Adjudication Procedure 
Manual, M21-1, Part IV, directs 


ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



